Citation Nr: 1308711	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  06-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bronchial condition (also claimed as asthma), to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984, December 1990 to September 1991, and from September 2001 to September 2004.  She also had additional unverified service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, declined to reopen the Veteran's previously denied service connection claim for a bronchial condition (also claimed as asthma). 

In August 2007, the Board reopened the issue but denied the underlying service connection claim on the merits.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2009 Joint Motion for Remand (JMR) and Court Order, the Board decision was remanded for compliance with instructions in the JMR. 

In October 2009, the Board remanded the claim for additional development, to include scheduling a VA examination.  In June 2012, the Board remanded the claim so that an addendum from the September 2011 VA examiner could be obtained.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

Throughout the course of the appeal, Disabled American Veterans (DAV) has represented the Veteran before VA.  See July 1984 VA Form 21-22.  The Board notes that the Veteran had attorney representation during proceedings before the Court.  However, the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran submitted another VA Form 21-22 in January 2013 naming the DAV as her current representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an addendum medical opinion.

In October 2009, the Board remanded the case so that a VA examination could be scheduled to determine the current nature and etiology of any current bronchial condition.  The Board specifically instructed the VA examiner to provide a diagnosis for any current bronchial condition and to support this diagnosis with specific findings.  The Board further instructed the VA examiner to provide a nexus opinion with respect to the Veteran's active service and "any of her service-connected disabilities, particularly her multiple sclerosis."  

Pursuant to the Board's October 2009 remand directives, the Veteran submitted to a VA examination in September 2011.  The examiner diagnosed asthma and opined that this disability is not caused by or related to either the Veteran's service or the service-connected multiple sclerosis.  No rationale was provided with respect to this opinion.

In June 2012, the Board remanded the case so that an addendum from the September 2011 VA examiner could be obtained.  The Board instructed the VA examiner to provide an opinion "as to whether it is as least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's asthma is related to active service or any incident of such service."  

Pursuant to the Board's June 2012 remand directives, the September 2011 VA examiner provided an addendum opinion in July 2012.  She opined that the Veteran's asthmatic bronchitis "is not caused by or related to active service or any incident of such service."  The examiner reasoned that service treatment records (STRs) are silent with respect to this condition, and that it was diagnosed for the first time post-service by February 1995 pulmonary function tests (PFTs).  The theory of secondary service connection was not addressed.  To the extent that there has not been substantial compliance with the October 2009 and June 2012 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Specifically, an addendum opinion is required that addresses both direct and secondary service connection.  

In addition, the examiner should determine whether any currently diagnosed bronchial condition pre-existed any of the Veteran's three periods of active duty and, if so, whether it was aggravated therein.  The Veteran contends that she first experienced breathing problems during her first active duty period while she was stationed in Arizona.  The March 1980 entrance examination and December 1983 separation examination contain normal clinical evaluations of the lungs and chest.  The Veteran was treated twice during this time period for various symptoms, to include a cough.  She was diagnosed both times with a virus.  An October 1990 entrance examination contains a normal clinical evaluation of the lungs and chest.  The Veteran was diagnosed with bronchitis in April and June 1991, during her second active duty period.  A June 1991 separation examination contains a normal clinical evaluation of the lungs and chest.  The Veteran denied any asthma or shortness of breath, although the clinician noted that she had coughed up blood during a "bout of bronchitis."  Between 1992 and August 2001, the Veteran was diagnosed with small airways disease, mild asthma, and asthmatic bronchitis based on PFTs.  Private treatment records dated from 1995 and July 2000 indicate that her asthma was well controlled.  Between November 2001 and June 2003, the Veteran was diagnosed with asthma and bronchitis even though her PFTs were normal; however, it appears that her asthma was in remission during this time period.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request an addendum opinion from the same VA examiner who conducted the September 2011 examination and provided the July 2012 addendum.  The claims folder, including a copy of this remand, must be made available to the examiner.  For any bronchial disorder diagnosed on examination, the examiner should answer the following questions:

(a) Is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's first period of active service (April 1980 to April 1984) or is otherwise etiologically related to that service period?

(b) If any such currently-diagnosed disorder was found not to have had its onset in, or be otherwise related to, the Veteran's first period of active duty service, did such disability clearly and unmistakably preexist her second period of active duty service (December 1990 to September 1991)?  If so, was such disorder clearly and unmistakably not aggravated by any incident during that second period of active duty?  [Aggravation means worsened beyond the natural progression of the disease.]

(c) If a currently diagnosed bronchial disorder was found not to have originated in, or be otherwise related to, the Veteran's first period of active duty (April 1980 to April 1981) or to have preexisted her second period of active duty (December 1990 to September 1991), is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's second period of active duty or is otherwise etiologically related to that second service period?

(d) If any such currently-diagnosed disorder was found not to have had its onset in, or be otherwise related to, the Veteran's second period of active duty service, did such disability clearly and unmistakably preexist her third period of active duty service (September 2001 to September 2004)?  If so, was such disorder clearly and unmistakably not aggravated by any incident during that third period of active duty?  [Aggravation means worsened beyond the natural progression of the disease.]

(e) If a currently diagnosed bronchial disorder was found not to have originated in, or be otherwise related to, the Veteran's second period of active duty (December 1990 to September 1991) or to have preexisted her third period of active duty (September 2001 to September 2004), is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's third period of active duty or is otherwise etiologically related to that third service period?

(f) If the answer to (a) through (e) is no, is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed bronchial condition was caused or aggravated by a service-connected disability? The Board notes that pertinent service-connected disabilities include: gastroesophageal disorder, ulcer, and hiatal hernia (30%); multiple sclerosis (30%); and headaches (10%).  [If the Veteran is found to have a bronchial condition that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.]

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, the AMC must afford the Veteran a new comprehensive examination to determine the etiology of any currently diagnosed bronchial condition.

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



